 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TODD A. PICKLES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00008-GEB
11
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                          [PROPOSED] FINDINGS AND ORDER
13
     DEREK BLUFORD,                                     DATE: November 16, 2018
14                                                      TIME: 9:00 a.m.
                                 Defendant.             COURT: Hon. Garland E. Burrell, Jr.
15

16
17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on November 16, 2018.

21          2.     By this stipulation, defendant now moves to continue the status conference until January

22 11, 2019, and to exclude time between November 16, 2018, and January 11, 2019, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25 includes is over 2,000 pages, which includes reports of interview, bank records, and other evidence

26 obtained in the investigation. All of this discovery has been either produced directly to counsel and/or
27 made available for inspection and copying.

28

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                  b)      The United States has provided a plea offer to Mr. Bluford, which has been

 2 extended to January 11, 2019.

 3                  c)      Counsel for defendant desires additional time to review discovery, discuss the

 4 evidence with Mr. Bluford, including as it relates to the plea offer provided and other matters, and to

 5 conduct fact investigation, and legal research that affects both preparation for trial as well as potential

 6 resolution. Further, counsel is in the process of obtaining information for consideration by the United

 7 States which may affect resolution and/or trial.

 8                  d)      Counsel for defendant believes that failure to grant the above-requested

 9 continuance would deny him the reasonable time necessary for effective preparation, taking into account
10 the exercise of due diligence.

11                  e)      The United States does not object to the continuance.

12                  f)      Based on the above-stated findings, the ends of justice served by continuing the

13 case as requested outweigh the interest of the public and the defendant in a trial within the original date

14 prescribed by the Speedy Trial Act.

15                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16 et seq., within which trial must commence, the time period of November 16, 2018 to January 11, 2019,
17 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

18 results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

19 finding that the ends of justice served by taking such action outweigh the best interest of the public and

20 the defendant in a speedy trial.

21          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

23 must commence.

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1        IT IS SO STIPULATED.

 2
     Dated: November 15, 2018                         MCGREGOR W. SCOTT
 3                                                    United States Attorney
 4                                                    /s/ Todd A. Pickles
                                                      TODD A. PICKLES
 5                                                    Assistant United States Attorney
 6
                                                      HEATHER WILLIAMS
 7                                                    Federal Public Defender
 8   Dated: November 15, 2018                         /s/ Jerome Price as authorized
                                                      11/15/2018
 9                                                    JEROME PRICE
10                                                    Assistant Federal Defender
                                                      Counsel for Defendant
11                                                    DEREK BLUFORD

12

13

14
                                        FINDINGS AND ORDER
15
          IT IS SO FOUND AND ORDERED.
16
                                  Dated: November 15, 2018
17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME        3
     PERIODS UNDER SPEEDY TRIAL ACT
